Citation Nr: 0723591	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-29 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for blepharitis 
(claimed as an eye condition).

4.  Entitlement to service connection for anxiety.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  A bilateral knee condition is not shown by competent 
medical evidence to have a nexus or relationship to service.

2.  The veteran does not have a back disability.

3.  Blepharitis (claimed as an eye condition) is not shown by 
competent medical evidence to have a nexus or relationship to 
service.

4.  Anxiety is not shown by competent medical evidence to 
have a nexus or relationship to service.

5.  The veteran does not have a current diagnosis of PTSD.


CONCLUSIONS OF LAW

1.  A bilateral knee condition was not incurred in or 
aggravated by active military service and arthritis of these 
joints may not be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

2.  A back condition was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303.

3.  Blepharitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.

4.  Anxiety was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.

5.  PTSD was not incurred or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
December 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
After notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.   

II.  Service connection

Background

Service medical records are negative for complaints, 
treatment, or diagnosis of a bilateral knee condition, a back 
condition, an eye condition (save for color blindness which 
was clinically found to have existed prior to service), 
anxiety, or PTSD.  The veteran's entrance examination dated 
September 1943 and April 1946 separation examination showed 
20/20 vision bilaterally with mild evidence of color 
blindness on both examinations.

Service personnel records show that the veteran served on 
board the USS HILBERT (DE-742).  During his term of service 
he earned service stars for supporting battles at Palau, Iwo 
Jima and in the Marianas.  Additionally, the record shows 
that in December 1944 the HILBERT survived a typhoon which 
caused the loss of three sister destroyers the USS HULL (DD 
350), the USS MONAGHAN (DD 354), and the USS SPENCE (DD 512).  
The sinking of the latter vessels resulted in the loss of 778 
lives.  This typhoon is documented to be one of the most 
severe typhoons encountered in naval history. 

VA treatment records dated February 1995 to February 2005 
show x-ray findings in August 1996 of tricompartmental 
osteoarthritis of the knees with bilateral suprapatellar 
effusions.  

Ophthalmology progress note dated in January 2002 showed 
bilateral blepharitis.  The veteran was scheduled for 
cataract surgery in June 2004.  

VA outpatient treatment records show diagnoses of depression 
and anxiety.  In February 1995, the veteran reported 
depression beginning approximately four months prior after 
vandalism to a building he owned.  A June 1996 social work 
progress note indicated prior history of depression.  It was 
noted that the veteran worked for a great number of years and 
since retirement had been having difficulty adjusting to a 
lifestyle of unstructured activities and not working.  

In January 1999, the veteran reported his first episode of 
depression was 10 years ago.  Records indicate the major 
reason for the veteran's depression was his wife's illness.  

At his October 2005 RO hearing, the veteran testified that he 
hurt his knee and back during general quarters when his fell 
down a ship's ladder.  The veteran indicated there were no 
doctors on board ship only a pharmacist's mate who told him 
to go to his bunk and rest for the next couple of days.  The 
veteran also testified that his current eye problems were 
from looking at the water a lot while in service.  He 
indicated he had recent cataract surgery.  The veteran stated 
that his ship did not encounter casualties, but a ship 
alongside lost its bow when a Kamikaze attacked the ship.  
The veteran did not remember the name of the vessel that 
sunk.  He stated they were also caught in a typhoon and took 
water through the stack.  

Criteria and analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service incurrence will be presumed for certain chronic 
diseases, such as a psychosis and for arthritis, if they are 
manifest to a compensable degree within the year following 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).

Service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a bilateral knee condition, an eye 
condition, and anxiety.  In this regard, the service medical 
records are negative for complaints, treatment, or diagnoses 
of a bilateral knee condition, an eye condition, or anxiety.  
Moreover, there is no competent medical evidence showing 
compensabling disabling manifestations of either arthritis or 
a psychosis within one year of discharge from active duty.  
Indeed, the first evidence presented as to any knee 
complaints was in 1996, and VA notes from the 1990s routinely 
document only a 10 year history of psychiatric symptoms, 
which would indicate an onset of psychiatric problems not 
until the 1980s.  As to the veteran's eyes blepharitis was 
not clinically shown until 2002.

Given the fact that there was a considerable length of time 
between the veteran's separation from service and the 
diagnoses involving a bilateral knee condition, an eye 
condition, and anxiety the record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service].  Moreover, 
no medical examiner has specifically linked either the 
veteran's bilateral knee condition, eye condition, or anxiety 
to service.  Service connection for a bilateral knee 
condition, an eye condition, and anxiety is denied.

As for the appellant's claim that he has developed PTSD, the 
Board finds that the appellant served in combat and that he 
experienced multiple independently verifiable in-service 
stressors.  The medical records, however, do not show that 
the appellant currently has PTSD.  In the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v Derwinski, 
2 Vet. App. 141, 143 (1992).  As such, the claim must be 
denied.

Finally, as to the claim of entitlement to service connection 
for a back disorder, there again is no evidence that the 
appellant currently suffers from a back disorder, and even 
assuming that he does, there is no competent medical evidence 
linking the disorder to service.  Hence, service connection 
must be denied.

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).
    



ORDER

Entitlement to service connection for a bilateral knee 
condition is denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to service connection for blepharitis (claimed as 
an eye condition) is denied.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for PTSD is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


